EXHIBIT 10.1
***Certain identified information has been excluded from this exhibit because it
is both not material and would likely cause competitive harm to the registrant
if publicly disclosed***


FIRST AMENDMENT TO EXCLUSIVE DISTRIBUTION AGREEMENT


This First Amendment to the Exclusive Distribution Agreement (the “First
Amendment”) is made and entered into effective as of August 9, 2019 (the “First
Amendment Effective Date”), and is by and between Puregraft LLC, a Delaware
Limited Liability Company having its primary office and place of business at 420
Steven Avenue, Suite 220, Solana Beach, CA 92075, its parent company Bimini
Technologies, LLC, and any affiliate and/or subsidiaries thereto (together,
“Puregraft”), Establishment Labs Holdings Inc., a company organized under the
laws of the British Virgin Islands, having its primary office and place of
business at Coyol Free Zone Building 15, Alajuela, Costa Rica (“Distributor”),
and Establishment Labs S.A., a company organized under the laws of Costa Rica,
having its primary office and place of business at Coyol Free Zone Building 25,
Alajuela, Costa Rica (“ELSA”) (each a party and collectively the parties).


RECITALS


WHEREAS, Puregraft and Distributor are parties to the certain Exclusive
Distribution Agreement dated September 7, 2016 (the “Agreement”), whereby
Puregraft has designated Distributor as the exclusive third-party distributor of
Products in the Territory;


WHEREAS, the parties wish to amend the Agreement, as further set forth below;
and


WHEREAS, Distributor wishes to assign the Agreement to ELSA.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the parties hereto agree as follows:


AGREEMENT


SECTION 1: Amendment to the Agreement


1.
Distributor hereby transfers and assigns all of its right, title, and interest
in and to the Agreement, as well as all of its obligations, responsibilities,
and duties under the Agreement, to its affiliate, ELSA. ELSA hereby accepts the
assignment of all of Distributor’s right, title, and interest in and to the
Agreement, and assumes and agrees to perform all of Distributor’s obligations,
responsibilities, and duties under the Agreement. Accordingly, upon execution of
this First Amendment, ELSA will be deemed to be the Distributor and all
references to Distributor or Establishment Labs Holdings Inc. in the Agreement
and this First Amendment will be deemed to reference ELSA. Notwithstanding the
assignment of the Agreement hereunder, Distributor shall remain responsible for
all of its acts and omissions under the Agreement up through the First Amendment
Effective Date.

2.
Section 14 of the Agreement is deleted in its entirety and replaced with the
following:



“14. Term. Subject to section 15.3, the term of this Agreement shall commence as
of the Effective Date and shall expire December 31, 2020 (the “Term”). The
Agreement is not eligible for autorenewals, and the Term of this Agreement may
be extended thereafter only upon the mutual written agreement of the parties.”


3.
Schedule 1.1 of the Agreement is hereby deleted in its entirety and replaced
with Appendix A attached hereto.



4.
Schedule 1.2 of the Agreement is hereby deleted in its entirety and replaced
with Appendix B attached hereto.



SECTION 2: Confirmation of the Agreement
Except as expressly set forth in this First Amendment, this First Amendment
shall not by implication or otherwise, limit, impair, constitute a waiver of, or
otherwise affect the rights, remedies, duties and obligations of Puregraft or
Distributor under the Agreement.

















--------------------------------------------------------------------------------




SECTION 3: Miscellaneous


1.
Counterparts. This First Amendment may be executed in two or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same instrument.



2.
Entire Agreement. With respect to the subject matter hereof, this First
Amendment shall supersede anything to the contrary contained in the Agreement.



3.
Terms Not Defined. Terms not defined herein shall have the meaning assigned to
them in the Agreement.





[SIGNATURES ON FOLLOWING PAGE]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their duly authorized representatives as of the date first written
above.


PUREGRAFT LLC
 
ESTABLISHMENT LABS HOLDINGS INC.
/s/ Bradford A. Conlan
 
/s/ Juan José Chacón Quirós
Bradford A. Conlan
 
Juan José Chacón Quirós
Chief Executive Officer
 
Chief Executive Officer
 
 
 
 
 
ESTABLISHMENT LABS S.A.
 
 
/s/ Juan José Chacón Quirós
 
 
Juan José Chacón Quirós
 
 
Chief Executive Officer
 
 
 






















































--------------------------------------------------------------------------------





APPENDIX A


[***]


*** Schedules have been omitted pursuant to Item 601(b)(2) of Regulation S-K. We
agree to furnish supplementally to the Securities and Exchange Commission a copy
of any omitted schedule or exhibit upon request, subject to our right to request
confidential treatment of any requested schedule or exhibit.


APPENDIX B


[***]


*** Schedules have been omitted pursuant to Item 601(b)(2) of Regulation S-K. We
agree to furnish supplementally to the Securities and Exchange Commission a copy
of any omitted schedule or exhibit upon request, subject to our right to request
confidential treatment of any requested schedule or exhibit.





